Citation Nr: 0120351	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for corneal scars 
secondary to trauma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2000, 
from the Winston Salem, North Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that the most recent VA examination of 
record, conducted in September 2000, shows a suggestion that 
for further confirmation of the diagnosis the veteran should 
be scheduled into the neuro-opthamology clinic to see Dr. 
Pollock and Dr. Chesnutt who were both noted to be experts at 
diagnosing this type of visual loss.

The Board further notes that the veteran's private physician 
has provided two statements, however, no clinical records 
have been received from him.  The veteran has also stated 
that he recently retired early from the Postal Service, due 
to this disability.  No records relating to any possible 
disability determination are currently associated with the 
claims folder.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers he 
has received treatment from for his 
service connected eye disability.  He 
should be asked to sign the appropriate 
releases and the RO should then request 
these records of treatments, to 
specifically include the clinical records 
of Dr. Dolan.

2.  The veteran should be asked to 
provide particular information regarding 
any possible disability retirement.  The 
RO should then gather as much information 
as is available regarding any disability 
determination made regarding the veteran 
by either the U.S. Postal Service or the 
Social Security Administration.

3.  Upon completion of the above 
described items, the veteran should be 
re-examined in accordance with the 
recommendation contained in the report of 
the September 2000 VA examination report.  
The examiner should be asked to review 
the claims folder prior to the 
examination.  All indicated testing in 
this regard should be accomplished.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should adjudicate the 
appellant's claim of entitlement to an 
increased evaluation for corneal scars.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




